Citation Nr: 0909274	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left foot 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. In a rating decision in January 2005, the RO denied the 
Veteran's claim of service connection for bilateral hearing 
loss; and after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determination.

2. Since the rating decision in January 2005 by the RO, 
denying the Veteran's claim of service connection for a 
bilateral hearing loss, the additional evidence presented 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

3. In a rating decision in January 2006, the RO denied the 
Veteran's claim of service connection for left foot 
disability; and after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal of the adverse determination.



4. Since the rating decision in January 2006 by the RO, 
denying the Veteran's claim of service connection for a left 
foot disability, the additional evidence presented does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision in January 2005 by the RO, denying the 
claim of service connection for bilateral hearing loss, 
became final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

2. The additional evidence presented since the rating 
decision by the RO in January 2005, denying the claim of 
service connection for bilateral hearing loss, is not new and 
material, and the claim of service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The rating decision in January 2006 by the RO, denying the 
claim of service connection for residuals of a left foot 
disability, became final.  38 U.S.C.A § 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2008).

4. The additional evidence presented since the rating 
decision by the RO in January 2006, denying the claim of 
service connection for left foot disability is not new and 
material, and the claim of service connection for a left foot 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2007.  The Veteran was notified that he had to submit 
new and material evidence to reopen the claims of service 
connection, that is, evidence that was not redundant or 
cumulative of evidence previously considered in deciding the 
claims, and evidence that pertained to the reason the claims 
were previously denied. The notice included the reasons for 
the prior denials of the claims.  The notice also included 
the type of evidence needed to substantiate the underlying 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  



The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provision for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).   No 
additional VCAA notice is needed. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  On the applications to reopen, a VA 
medical examination or medical opinion is not authorized 
unless new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).

VA did afford the Veteran an examination regarding bilateral 
hearing loss, but not for a left foot disability.  Regardless 
of how the RO determined the question of reopening, the Board 
must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

The Veteran first filed a claim for bilateral hearing loss in 
November 2004.  The RO denied the claim in January 2005.  The 
RO denied the claim because there was no medical evidence 
showing that the Veteran has a current diagnosis of bilateral 
hearing loss that may be related to service.

The Veteran filed a claim for a left foot disability in 
September 2005.  The RO denied the claim in January 2006 
because there was no medical evidence showing that the 
Veteran has a current diagnosis of a disability involving his 
left foot that may be related to service.

For both claims, the evidence before the RO before issuing 
the respective ratings decisions in January 2005 and in 
January 2006 consisted of the following evidence:

According to the Veteran's separation examination, the 
Veteran indicated no problems with either his hearing or his 
left foot.  His physical examination did not reveal anything 
abnormal with the left foot.  

VA also has received a record that disclosed an overview of 
the Veteran's service career.  The records indicate the 
Veteran served in a field artillery unit.  The only medical 
treatment noted consisted of treatment for uretheritis.



Dr. S, the primary care physician identified by the Veteran, 
submitted a signed statement that he treated the Veteran for 
a myocardial infarction in 1978 and also removed excessive 
ear wax from the Veteran.  He specifically stated he never 
treated or diagnosed a hearing loss.  

VA has also treated the Veteran and records from July 2001 to 
February 2005 do not indicate that the Veteran had any 
complaint, symptom, or treatment of his left foot.  In July 
2001, the Veteran indicated he had difficulty hearing other 
people.  In September 2002, the Veteran reported that he had 
a hearing problem in the right ear.  

The Current Claim to Reopen

The current claim to reopen was received at the RO in May 
2007 for both bilateral hearing loss and the left foot 
disability.  The evidence submitted since the ratings 
decision of January 2005 (for the bilateral hearing loss) and 
January 2006 (for the left foot disability) consists of:

Records from Dr. K who continued to monitor the Veteran for 
his prostate condition and from Dr. N who evaluated and 
treated the Veteran for the same condition.  

Prescription records from a pharmacy, covering the period May 
2005 through May 2007.  These records do not indicate the 
medications were prescribed for bilateral hearing loss or any 
left foot disability.  

Billing records from a medical entity indicating it performed 
lab work and other treatment involving the Veteran.  These 
records list 6 medical conditions that do not include 
bilateral hearing loss or residuals of a left foot injury.

VA records show that the Veteran was seen for nonservice-
connected disabilities, but for hearing loss or left foot 
disability. 

On VA examination in July 2007, the VA examiner expressed the 
opinion that the Veteran's bilateral hearing loss is less 
likely as not caused by or the result of military service. 

The Veteran testified he was part of an artillery unit and he 
was exposed to the noise of artillery fire resulting in his 
loss of hearing.  He also stated on one occasion, a jack 
foot, used to stabilize the gun, fell on his left foot.

Legal Principles 

A decision of the RO that is not timely appealed becomes 
final.  
38 U.S.C.A. § 7104(b).  The claim may nevertheless be 
reopened if new and material evidence is presented. 38 
U.S.C.A. § 5108.

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim.

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).



Analysis

After the veteran was notified of the adverse determinations 
by the RO in January 2005 for the bilateral hearing loss and 
in January 2006 for the left foot disability, and of his 
procedural and appellate rights, he did not perfect an appeal 
of the adverse determinations, and by operation of law the 
rating decisions by the RO became final. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 
20.302(a) (2007) a rating action which is not appealed is 
final and may not be reopened unless new and material 
evidence is presented.

On the claim of service connection for bilateral hearing 
loss, the additional evidence since the previous denial of 
the claim is not new and material because the records do not 
relate to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that the Veteran 
has a current diagnosis of bilateral hearing loss be related 
to service, the absence of which was the basis for the prior 
denial.  

As for the VA examiner's opinion that the Veteran's bilateral 
hearing loss was less likely as not caused by or the result 
of military service, this evidence opposes, rather than 
supports the claim, which does not raise a reasonable 
possibility of substantiating the claim. 

As for the left foot disability, the additional evidence 
since the previous denial of the claim is not new and 
material because the records do not relate to the 
unestablished fact necessary to substantiate the claim, that 
is, medical evidence showing that the Veteran has a current 
diagnosis of a disability involving the left foot, which was 
the basis for the previous denial.   



As for the Veteran's statements and testimony to the extent 
he offers his opinion that he currently suffers from 
bilateral hearing loss and residuals of a foot injury, which 
he associates with service, neither hearing loss nor a foot 
injury is a condition under case law where lay observation 
has been found to be competent to establish a diagnosis and 
the determination as to the presence of the disability 
therefore is medical in nature, that is, not capable of lay 
observation. Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether a veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here, the determinative questions involve medical 
diagnoses, not capable of lay observation, and therefore 
medical in nature, competent medical evidence is required to 
substantiate the claims. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  The Board 
therefore rejects his statements and testimony as new and 
material evidence because the evidence does not constitute 
competent evidence and does not raise a reasonable 
possibility of substantiating the claim.  

For the above reasons, the additional evidence is not new and 
material and the claims of service connection for bilateral 
hearing loss and for a left foot disability are not reopened. 
As the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

                                                                  
(The Order follows on the net page.). 




ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral hearing loss is not 
reopened, and appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a left foot disability is not 
reopened, and appeal is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


